Title: To George Washington from James Blanchard, 20 February 1795
From: Blanchard, James
To: Washington, George


        
          Sir
          Philadelphia Febry 20. 1795
        
        On the 13th Instant I presented a Complaint against Joseph Howell accountant of the United States, to the Source of his appointment, from a Conviction that an Enquiry would Develop a number of Improprieties that were Injurious to Individuals, and I apprehend, Unknown to Goverment—and Considering myself Responsible for the Charge—Pray to Know wheither an Enquiry is in Contemplation—and will wait on your Secretary for an answer—I am Sir most Respectfully Your Humble Servant
        
          James Blancha⟨rd⟩
        
      